UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7723


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

PATRICK PRINCE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:10-cr-00423-GRA-7)


Submitted:   December 13, 2012              Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Prince, Appellant Pro Se.   Alan Lance Crick, Assistant
United States Attorney, Andrew Burke Moorman, OFFICE OF THE
UNITED   STATES  ATTORNEY,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick    Prince   appeals   the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         United States v. Prince, No. 6:10-cr-00423-GRA-

7   (D.S.C.    Sept.    11,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                  AFFIRMED




                                       2